ORDER PER CURIAM. ■ Michael Whitney (“Movant”) appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues in his sole point on appeal that the motion court erred in denying the motion because, he received ineffective assistance from his plea counsel when counsel promised that Movant would receive long-term treatment, and probation if he pleaded guilty. Specifically, Movant alleges his plea was involuntary because, absent his plea counsel’s promise, he would have taken the case to trial. We affirm the judgment of the motion court, No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).